DETAILED ACTION
This is a final office action on the merits in application number 16/864,852. This action is in response to Applicant’s Amendments and Arguments dated 10/25/2021. Claims 1, 5, 8, 13, 15, 17 and 20 were amended and Claim 12 was cancelled and Claim 21 is new.  Claims 1-11 and 13-21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant asserts on page 12 that, with respect to Claims 1, 8 and 15, Schwarzkopf does not teach determining whether or not a social media account follows the merchant.  Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0150914 to Wei Shen et. al. (Shen) in view of U.S. Patent Publication 2016/0253688 to Aaron David Nielsen et. al. (Nielsen) in view of NPL Follows_2019 " to see a Complete List of Your Instagram Followers" by James Parsons, published 11/3/2019 and available at https://follows.com/blog/2019/11/see-list-instagram-followers (Parsons).

Regarding Claims 1 and 15:
 	Shen teaches a system to map a commerce customer’s identity with a particular social media account. Shen teaches: (Currently Amended) A method, comprising: receiving, by a device and from a point-of-sale device, transaction data associated with a transaction between a customer and a merchant associated with the point-of-sale device; ([0041] “offline transaction history” and [0015] “commerce database”).

determining, by the device, a customer email address of the customer and other data associated with the transaction, the customer, or the merchant, based on the transaction data and customer data identifying the customer; ([0035] “The commerce database 170 contains stored records of purchases made by offline … customers of a retail store. The purchased items are associated with the identity of the customer. In addition, other information including date of purchase, category of purchase, a birth date, email address, number of children, and other family facts associated with the customer may be in the commerce database. … The data associated with a customer are attributes of the customer”).

processing, by the device, the customer email address, the other data, and social media data, with a machine learning model, to identify a social media account of the customer, ([0071] “machine learning algorithms” and [0015] “A probability of the commerce customer account and the social media user account mapping to the same identity is estimated for each of the one or more candidate social media user accounts”).

(Claim 15 only) wherein the machine learning model is trained based on historical customer email addresses, historical other data, ([0040-0045] “other online history…credit history” and and historical social media data, [0046-0047] social media history).

wherein the social media data includes data identifying a plurality of social media accounts, and wherein the plurality of social media accounts includes the social media account of the customer; ([0013] “identity map can be based on … social media data from a first social media site. The additional social media data can be based on at least one of a second social media site different from the first social media site, a social media account expressly linked to a commerce customer account, and/or a social media database”).

While Shen teaches linking a retail customer’s identity with a social media account, Shen does not specifically teach: determining, by the device and based on the social media data, whether the social media account of the customer follows the merchant on social media; Nielsen teaches a system that mines social media signals and cues. Nielsen teaches: ([0193] “As part of the churn analysis, a step in the process of the invention detects a wide variety of social signals including but not limited to: customers explicitly or implicitly mentioning a company's or competitor's brand or service and interacting with a company or competitor by following their social media account and/or favoriting/retweeting their content”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the merchant to use the social media user id, once obtained, as taught in Shen, to detect whether or not a customer is following them due to predictable benefits of this information for advertising purposes.

Shen does not specifically teach: performing, by the device, one or more actions based on whether the social media account of the customer follows the merchant wherein the one or more actions comprise providing a message to the social media account of the customer based on determining that the social media account of the customer follows the merchant on the social media. Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the information of a customer not following them could be used, as taught by Parsons, to market directly to non-followers to potentially convert them to followers which would predictably increase the quality and quantity of information provided to the merchant by the customer and improve the merchant’s ability to provide personalized recommendations to the customer.
 
Regarding Claim 2:
 Shen in view of Nielsen and Parsons teaches all of the elements of Claim 1. Shen also teaches: (Original) The method of claim 1, wherein the other data includes data identifying one or more of: an identifier of the transaction, ([0035] “The commerce database 170 contains stored records of purchases made by offline and online customers of a retail store…any information gather(ed) upon making a purchase may be entered into the commerce database” ).
a geographical location of the transaction, ([0041] “offline transaction…store/club visited”).
a name of the customer, ([0035] “customer name”).
a geographical location of the merchant, ([0041] “offline transaction…store/club visited”
a geographical location of the customer, ([0041] “offline transaction…store/club visited”
an age of the customer, ([0035] “birth date”).
or demographics associated with the customer.  ([0052] “demographic attributes (gender, age range, ethnicity)”).
 
Regarding Claims 3, 14 and 16: 
Shen in view of Nielsen and Parsons teaches all of the elements of Claims 1, 8 and 15. Shen also teaches:  (Original) The method of claim 1, further comprising: performing a sentiment analysis of the customer with the merchant; and performing one or more other actions based on the sentiment analysis.  ([0055] “brand affinity”).

Regarding Claim 4:
 Shen in view of Nielsen and Parsons teaches all of the elements of Claim 1. Shen does not specifically teach (Original) The method of claim 1, wherein performing the one or more actions based on whether the social media account of the customer follows the merchant comprises one or more of: providing, to a client device of the customer, information indicating how to follow the merchant on social media when the social media account fails to follow the merchant; providing, to the point-of-sale device, information identifying an offer for the customer when the social media account follows the merchant; or providing, to the point-of-sale device, information identifying a discount for the -3-PATENTtransaction when the social media account follows the merchant.  Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow 
For purposes of compact prosecution, U.S. Patent Publication 2013/0282470 (Schwarzkopf) teaches ([0088] “checking a social media profile of the user 210, checking for the user’s loyalty to the merchant against a social media profile of the customer” and [0088] “The determined discount information may be communicated to the payment system 206 (e.g. via the payment module 244) and optionally, to the PoS 204”).  Examiner notes that it is well known for merchants to put targeted ads on customer receipts (see, for example U.S. 2017/0262882 (Zion Shina), especially [0120]) and it is well known for merchants to put URLs, barcodes and QR codes on receipts inviting customers to go to the merchant’s social media accounts  and follow the merchant (see, for example NPL: Sekure_feb2020 “Reaping the Benefits of Receipt Marketing”, published 2/1/2020 and available at https://blog.sekuremerchants.com/reaping-the-benefits-of-receipt-marketing ) and also see NPL Scanova_2017 “QR Code on Invoice and Bill: Six powerful use cases”, published 8/15/2017 and available at:  https://scanova.io/blog/qr-code-on-invoice-and-bill/ “But Social Media QR Code has got you covered. You just have to print it 
Regarding Claims 5 and 13:
 	Shen in view of Nielsen and Parsons teaches all of the elements of Claims 1 and 8. Shen also teaches: (Currently Amended) The method of claim 1, wherein performing the one or more actions based on whether the social media account of the customer follows the merchant further comprises one or more of: providing, to the social media account of the customer, a request to follow the merchant when the social media account fails to follow the merchant; or retraining the machine learning model based on whether the social media account of the customer follows the merchant. ([0071] “subsequent updates in commerce database 170 and social media database 160, can also be gathered … probability calculation module 144 can be modified so that improvements are made for providing a probability of a match. In one aspect, probability calculation module 144 is continuously improved, such as, for example, using machine learning algorithms”). For purposes of compact prosecution, Examiner also notes U.S. Patent Publication 2017/0076309 (Joshua Baron et. al). ([0049-0051]).

Regarding Claims 6 and 18:
 Shen in view of Nielsen and Parsons teaches all of the elements of Claims 1 and 15. While Shen also teaches: (Original) The method of claim 1, wherein determining, based on the social media data, whether the social media account of the customer follows the merchant comprises: determining, based on the social media data, whether the social media account of the customer follows … a product of the merchant, ([0058] “follow the account of “Play Station 3”), Shen does not specifically teach:  the merchant, …or a service of the merchant. Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that the information of a customer not following them could be used, as taught by Parsons, to market directly to non-followers to potentially convert them to followers which would predictably increase the quality and quantity of information provided to the merchant by the customer and improve the merchant’s ability to provide personalized recommendations to the customer.

Regarding Claims 7 and 19:
 Shen in view of Nielsen and Parsons teaches all of the elements of Claims 1 and 15. While Shen teaches linking a retail customer’s identity with a social media account, Shen does not specifically teach:  (Original) The method of claim 1, wherein determining, based on the social media data, whether the social media account of the customer follows the merchant comprises: Nielsen teaches a system that mines social media signals and cues. Nielsen teaches: ([0193] “As part of the churn analysis, a step in the process of the invention detects a wide variety of social signals including but not limited to: customers explicitly or implicitly 

Shen does not specifically teach: maintaining a list of social media accounts that follow the merchant; comparing the social media account of the customer to the list of social media accounts that follow the merchant; and determining whether the social media account of the customer follows the merchant -4-PATENTU.S. Patent Application No. 16/864,852based on comparing the social media account of the customer to the list of social media accounts that follow the merchant.  Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 1] “list of social media followers” and [page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches how to determine the most likely social media account for a customer and Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that one way to determine if a customer follows a merchant is by making a list of one’s own followers from the social media platform and comparing it to a list of customers, as taught by Parsons, due to predictable results.

Regarding Claim 8:
 	Shen teaches: (Currently Amended) A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, ([0013] “The system can comprise a system memory, one or more processors, and/or a computer readable medium containing compute-executable instructions representing a probability accuracy module”).

configured to: receive, from a point-of-sale device, a name of a customer conducting a transaction with a merchant, ([0035] “If the purchase is made with a credit card the retailer knows the customer name (or the name of a family member) and records the name in the commerce database”).

an image of the customer, ([0085] “analysts can manually cross check their social media profiles with images to see if the accounts are correctly matched”).

and data identifying geographical location of the merchant; , ([0041] “offline transaction…store/club visited”).

process the name of the customer, the image of the customer, the data identifying geographical location of the merchant, and social media data, with a machine learning model, to identify a social media account of the customer; ([0071] “machine learning algorithms” and [0015] “A probability of the commerce customer account and the social media user account mapping to the same identity is estimated for each of the one or more candidate social media user accounts”).

 determine, based on the social media data, whether the social media account of the customer follows the merchant on social media; Nielsen teaches a system that mines social media signals and cues. Nielsen teaches: ([0193] “As part of the churn analysis, a step in the process of the invention detects a wide variety of social signals including but not limited to: customers explicitly or implicitly mentioning a company's or competitor's brand or service and interacting with a company or competitor by following their social media account and/or favoriting/retweeting their content”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date for the merchant to use the social media user id, once obtained, as taught in Shen, to detect whether or not a customer is following them due to predictable benefits of this information for advertising purposes.

Shen does not specifically teach: and perform one or more actions based on whether the social media account of the customer follows the merchant, wherein the one or more actions comprise of providing a message to the social media account of the customer based on determining that the social media account of the customer follows the merchant on the social media. Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have been obvious to a person of ordinary skill in the art 
 
Regarding Claim 9:
 Shen in view of Nielsen and Parsons teaches all of the elements of Claim 8. Shen also teaches: (Original) The device of claim 8, wherein the name of the customer is received from a transaction card associated with the customer.  ([0035] “If the purchase is made with a credit card the retailer knows the customer name (or the name of a family member) and records the name in the commerce database”).

Regarding Claim 11:
 Shen in view of Nielsen and Parsons teaches all of the elements of Claim 8. Shen also teaches: (Currently Amended) The device of claim 8, wherein the data identifying geographical location of the merchant includes information associated with a geographical location of the point-of-sale device.  ([0041] “offline transaction…store/club visited”

Regarding Claim 17:
 Shen in view of Nielsen and Parsons teaches all of the elements of Claim 15. Shen also teaches: (Currently Amended) … provide, to the social media account of the customer, a request to follow the merchant -8-PATENTwhen the social media account fails to follow the merchant; or retrain the machine learning model based on whether the social media account of the customer follows the merchant. ([0071] “subsequent updates in commerce database 170 and social media database 160, can also be gathered … probability calculation module 144 can be modified so that improvements are made for providing a probability of a match. In one aspect, probability calculation module 144 is continuously improved, such as, for example, using machine learning algorithms”). For purposes of compact prosecution, Examiner also notes U.S. Patent Publication 2017/0076309 (Joshua Baron et. al). ([0049-0051]).

Shen does not specifically teach: The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions based on whether the social media account of the customer follows the merchant, further cause the one or more processors to one or more of  provide, to a client device of the customer, information indicating how to follow the merchant on social media when the social media account fails to follow the merchant; provide, to the point-of-sale device, information identifying an offer for the customer when the social media account follows the merchant; provide, to the point-of-sale device, information identifying a discount for the transaction when the social media account follows the merchant; Parsons teaches showing a social media account holder how to see a list of their own social media followers. Parsons also teaches: ([page 3] “if you know people follow you on Instagram, you can look up to see if they’re on Twitter, and market to them directly to get them to follow you on Twitter”). Shen teaches that the information of the most likely social media account for a customer could be used by the merchant ([0012] “to provide personalized recommendations to a customer”). Nielsen teaches determining if the most likely social media account follows the merchant. It would have 
For purposes of compact prosecution, U.S. Patent Publication 2013/0282470 (Schwarzkopf) teaches ([0088] “checking a social media profile of the user 210, checking for the user’s loyalty to the merchant against a social media profile of the customer” and [0088] “The determined discount information may be communicated to the payment system 206 (e.g. via the payment module 244) and optionally, to the PoS 204”).  Examiner notes that it is well known for merchants to put targeted ads on customer receipts (see, for example U.S. 2017/0262882 (Zion Shina), especially [0120]) and it is well known for merchants to put URLs, barcodes and QR codes on receipts inviting customers to go to the merchant’s social media accounts  and follow the merchant (see, for example NPL: Sekure_feb2020 “Reaping the Benefits of Receipt Marketing”, published 2/1/2020 and available at https://blog.sekuremerchants.com/reaping-the-benefits-of-receipt-marketing ) and also see NPL Scanova_2017 “QR Code on Invoice and Bill: Six powerful use cases”, published 8/15/2017 and available at: https://scanova.io/blog/qr-code-on-invoice-and-bill/ “But Social Media QR Code has got you covered. You just have to print it on the bills or invoices with a suitable instruction statement (called CTA) such as ‘Scan Here to Follow us on Social Media’.  As end-users scan it, they will be redirected to a mobile-optimized page containing buttons that link to all your social media accounts. They can then choose their favorite platform to follow you instantly”).
 
Regarding Claim 20:
Shen in view of Nielsen and Parsons teaches all of the elements of Claim 15. Shen also teaches: (Currently Amended) The non-transitory computer-readable medium of claim 15, -9-PATENT wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive, from the point-of-sale device, a name of another customer conducting another transaction with the merchant, an image of the other customer, and data identifying geographical location of the merchant; process the name of the other customer, the image of the other customer, the data identifying geographical location of the merchant, and the social media data, with another machine learning model, to identify another social media account of the other customer; determine, based on the social media data, whether the other social media account of the other customer follows the merchant; and perform one or more other actions based on whether the other social media account of the other customer follows the merchant. In addition to all of the elements taught by Shen in view of Nielsen and Parsons as discussed in the Claims 1 and 15 section, supra, Shen also teaches that these teachings apply to more than one customer ([0025] “embodiments of the invention are directed to providing customers with specific information related to their product needs based on their attributes and inferred attributes” and see also [0034], [0035], [0037], [0054], [0064], [0073], [0085], [0090] and [0091] “customers”). Examiner also notes MPEP 2144.04 VI(B) Duplication of Parts “In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) … Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced”.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0150914 to Wei Shen et. al. (Shen) in view of U.S. Patent Publication 2016/0253688 to Aaron David Nielsen et. al. (Nielsen) in view of NPL Follows_2019 "How to see a Complete List of Your Instagram Followers" by James Parsons, published 11/3/2019 and available at https://follows.com/blog/2019/11/see-list-instagram-followers (Parsons) and further in view of U.S. Patent Publication 2016/0358246 to Vladimir Edelman et. al.  (Edelman).

Regarding Claim 10:
Shen in view of Nielsen and Parsons teaches all of the elements of Claim 8. While Shen also teaches: ([0030] “I/O device(s) 110 include various devices that allow data and/or other information to be input to or retrieved from computing device 100. Example I/O device(s) 110 include … cameras, lenses, CCDs or other image capture devices” and [0085] “analysts can manually cross check their social media profiles with images to see if the accounts are correctly matched”), Shen does not specifically teach:  (Original) The device of claim 8, wherein the image of the customer is received from a camera associated with the point-of-sale device.  Edelman teaches gathering customer data in a retail environment. Edelman teaches ([0018] “facial recognition system”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the facial recognition system taught by Edelman to identify customers because of the predictable benefits of additional data such as the image of the customer, as taught by Edelman, to further improve the probability of matching a customer to a social media account, as taught by Shen.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0150914 to Wei Shen et. al. (Shen) in view of U.S. Patent Publication 2016/0253688 to Aaron David Nielsen et. al. (Nielsen) in view of NPL Follows_2019 "How to see a Complete List of Your Instagram Followers" by James Parsons, published 11/3/2019 and available at https://follows.com/blog/2019/11/see-list-instagram-followers (Parsons) and further in view of NPL ACLU_2019 “Why Don’t We Have More Privacy When We Use A Credit Card?” by Jay Stanley, Published 8/13/2019, Available at https://www.aclu.org/blog/privacy-technology/consumer-privacy/why-dont-we-have-more-privacy-when-we-use-credit-card. (Stanley).

Regarding Claim 21:
 	Shen in view of Nielsen and Parsons teaches all of the elements of Claim 1. While Shen teaches a Commerce Database containing current and historical transaction data as well as a customer’s demographic information including (see at least [0035] “email address” and [0045] “family/household information obtained through credit history data” and [0060] “Additionally, the commerce database 170 indicates that the user had a transaction at a local retail store on Jun. 1, 2012”), Shen does not appear to teach:  (New) The method of claim 1, wherein determining the customer email address of the customer and the other data associated with the transaction, the customer, or the merchant comprises: communicating, based on the transaction data, with a server device associated with a financial institution; and determining the customer email address based on the communication with the server device. Stanley, NPL on the topic of information in retail sales, teaches ([page 2] “When we use a credit card to buy something, the seller can learn our first and last name, which, when combined with a zip code (either requested at the register or .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687